COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


COX CABLE HAMPTON ROADS
AND
BIRMINGHAM FIRE INSURANCE                       MEMORANDUM OPINION *
 COMPANY OF PENNSYLVANIA                            PER CURIAM
                                                   JULY 8, 1997
v.   Record No. 0329-97-1

JAMES BOWMAN


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             (Susan B. Potter; Vandeventer, Black,
             Meredith & Martin, on brief), for appellants.

             (M. Todd Gerber; Joynes & Bieber, on brief),
             for appellee.



     Cox Cable Hampton Roads (employer) contends that the

Workers' Compensation Commission (commission) erred in refusing

to order a change in James Bowman's treating physician.        Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.    Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.

     Code § 65.2-603 provides that an employer must furnish an

injured employee reasonable and necessary medical treatment free

of charge.    The commission is authorized to order a change in

treating physicians.     See Code § 65.2-603.   However, the

commission found that the evidence failed to demonstrate a need

to change Bowman's treating physician.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     "General principles of workman's compensation law provide

that '[i]n an application for review of any award on the ground

of change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"     Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.

459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight

Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570,

572 (1986)).    The commission has previously set forth several

grounds upon which it will order a change in an employee's

treating physician:
          inadequate treatment is being rendered; it
          appears that treatment is needed by a
          specialist in a particular field and is not
          being provided; no progress being made in
          improvement of the employee's health
          condition without any adequate explanation;
          conventional modalities of treatment are not
          being used; no plan for treatment for
          long-term disability cases; and failure to
          cooperate with discovery proceedings ordered
          by the Commission.


Powers v. J.B. Constr., 68 O.I.C. 208, 211 (1989) (construing

Code § 65.1-88 (now Code § 65.2-603)).

     The commission's construction of the Act is entitled to

great weight on appeal.     See City of Waynesboro v. Harter, 1 Va.

App. 265, 269, 337 S.E.2d 901, 903 (1985).    In addition, the

commission's finding is binding and conclusive upon us, unless,

as a matter of law, the employer's evidence sustained its burden

of proof.     See Tomko v. Michael's Plastering Co., 210 Va. 697,

699, 173 S.E.2d 833, 835 (1970).



                                   2
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Viewing the evidence in that light, we are unable to conclude, as

a matter of law, that the employer sustained its burden of proof.

To the contrary, the evidence showed that Dr. Long has rendered

adequate treatment; he has provided Bowman with various treatment

options; and he adequately explained Bowman's lack of progress in

light of the complexity of his back problem.   No evidence proved

that Dr. Long refused to cooperate with employer's discovery

requests or that he failed to use conventional modalities of

treatment.   In addition, although Dr. Long opined that Bowman

might benefit functionally from a special physiatrist's program,

he admitted that such a program would probably not relieve

Bowman's severe pain, the overriding obstacle preventing his

return to work.
     Dr. Long opined that Bowman is restricted from working due

to his intractable pain and recommended that Bowman limit his

activities to those that are tolerable.   Dr. Long also opined

that Bowman's condition will probably remain the same and

concurred with the opinion of Dr. Bruce Mathern, who examined

Bowman at employer's request, that because of Bowman's structural

instability, external bracing and physical therapy would probably

not improve his condition.   Dr. Mathern encouraged Bowman to

maintain his "longstanding relationship with Johns Hopkins" and



                                 3
Dr. Long.

     For these reasons, we affirm the commission's decision.

                                                       Affirmed.




                                4